Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendments/responses filed 7/19/22, 1/31/22, 8/17/21 and 11/9/18 are acknowledged and have been entered.

2.  Applicant's election without traverse of Group II and species of Format 13, ABD1 that binds to NKp46 and comprises the VH CDRs 1-3 of SEQ ID NO: 3 and the VL CDRS 1-3 of SEQ ID NO: 4, ABD2 that binds to CD20 (one that comprises the same CDRs 1-3 comprised in the HCV of GA101 (obinutuzumab or GAZYVA), peptide linker comprising glycine and serine residues in Applicant’s amendment and response filed 1/31/22.  At section “4” Applicant states that the species election reads on the indicated elements (i.e., roman numerals “(i)- (iii) -(vii)- (xi)-(xviii), (xx) —(xxiv), (xxviii)-(xxix), (xxxi) —(xxxv) , (xxxviii), (xxxx- xxxxiii) 40-43”)  of previous claim 83 and current claim 110; however, the Examiner believes that Applicant means pending claim 115, as Applicant has stated that current claim 110 is drawn to a non-elected invention.

Applicant’s election without traverse of the following species of  in Applicant’s amendment and response filed 7/19/22 is acknowledged. In said amendment, Applicant has confirmed that claim 99 is canceled, that Format 13 appears in Figure 2D depicted on page 91 of the specification and has confirmed/elected that the nucleic acid encodes a multispecific binding protein comprising an ABD that binds to NKp46 comprising the same CDRs as NKp46-1 listed in Table A of the specification, wherein the VH CDRs according to Kabat comprise SEQ ID NO: 15, 18 and 31, respectively, and the VLCDRs according to Kabat comprise SEQ ID NO: 24, 27 and 28, respectively (as the CDRs elected in the response filed 1/31/22 belong to different numbering systems).  Applicant has stated that the antigen of interest is CD20 expressed by a hematological cancer, the ABD that binds to CD20 comprises the same CDRs as comprised in the said antibody GA-101, the sequence of which is found in the subject patent on page 93 (SEQ ID NO: 188) while the CDRs sequences may be found in US Patent No. 9,359,251 and are SEQ ID NO: 1-6 (HC/LC) and comprises the VH domain of SEQ ID NO: 7 and the VL domain of SEQ ID NO: 8. (The Examiner notes that the VH/VL of mAb GA101 are underlined in the original copy of the instant specification filed 10/29/18  on page 93 at the polypeptide 1 (SEQ ID NO: 188) and polypeptide 2 sequences (SEQ ID NO: 189), i.e., amino acid residues 1-119 and amino acid residues 1-111, respectively.

Applicant has further stated in the amendment and response filed 7/19/22 that claims 105-107, 111-113, 115-119, 121-123, 128, 132-135 read upon the elected species.
However, instant claim 131 is also being included in examination because the instant specification evidences that for example, the D1/D2 junction is a defined part of the NKp46-1 binding epitope (see page 111 at lines 7-9).  

Upon consideration of the prior art, instant dependent claim 130 is also being included in examination.  In addition, examination is also extended to include the CDRs of  SEQ ID NO: 5-14 (CDR sequences are listed in Table A of the specification) as well as SEQ ID NO: 5-14, and the species enunciated in the art rejections below.

Accordingly, claim 1 (non-elected Group I), claims 108-110 (non-elected Group III), and claims 114, 120, 124-127 and 129 (non-elected species of Group II) are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 105-107, 111-113, 115-119, 121-123, 128 and 130-135 are presently being examined as they read upon the elected species.  

3.  The disclosure is objected to because of the following informalities: 

It is noted that the originally filed specification (10/19/18) contains underlines for the GA101 antibody on page 93 that are missing from the most current copy of the specification filed 7/19/22 on pages 91-92.  

Appropriate correction is required.

4.  The use of the terms FLOWJO, TOPCOUNT, and BIACORE which are trade names or a marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

5.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

6.  Note that a written description rejection is not being made over the instant claims with regard to an anti-NKp46 ABD (with respect to human isoform SEQ ID NO: 1, see the instant specification, page 31 at lines 24-33, which is not presently recited in instant base claim 105).  scFv or Fab antibody for the followings reasons.  Applicant had filed Appendix A on 8/16/18 in parent application serial no. 15/190,337 (hereby made of record in the instant application by the Examiner to facilitate compact prosecution) showing the sequence alignment for exemplary anti-NKp46 antibodies discloses in the instant specification (e.g., for NKp46-1, -2, -3, -4, -6 and -9) having only 12.5% CDR sequence identity to each other.  Applicant’s Appendix B also filed 8/16/18 in said parent application (and also made of record in the instant application by the Examiner) shows that NKp46-1, -2, -3, -4, -7, -8 and -11 bind to diverse epitopes, with some overlap between NKp46-8 and NKp46-11 and between NKp46-11 and NKp46-3, but that NKp46-1 through NKp46-4 bind to different domains of NKp46 so that neither the particular epitope nor the particular domain to which the NKp46 ABD binds is a prerequisite for efficacy (see Figure B2 therein).  Figures B3 and B4 demonstrate that a subset of NKp46-1 through NKp46-11 while present in format 2 (monomeric Fc that does not comprise CD16 binding but does demonstrate crosslinking of the NKp46 ABD with anti-CD19 or anti-CD32b) lyse tumor target cells expressing the cancer antigen of interest, in these cases through activation of NKp46.  Applicant had admitted on the record in the interview on 9/10/18 in the said parent application that the anti-NKp46 portion of the multispecific antigen binding protein (encoded by the nucleic acid(s) recited in the instant claims) does not require that the NKp46 ABD comprise specific CDR sequences or that such ABD possess particular epitopic specificity or particular binding affinity.  Applicant has also stated on the record that as long as the monovalent NKp46 ABD binds to NKp46 (monovalent binding is not presently recited in instant base claim 105), this ABD in association with the second ABD comprised on the protein (against the antigen of interest) will facilitate the cross-linking of NK cells and cancer target cells expressing the cancer antigen of interest.  Applicant had stated that once these cells are in close proximity or cross-linked, i.e., containing any monovalent NKp46 ABD that binds to NKp46 which has been tested to date, elicit both CD16-mediated signaling and NKp46-mediated signaling at the tumor site.  Additional evidence is shown in the instant specification and Figure 8, wherein NKp46-3 is comprised in either Format 5 (having Fc binding ability) or in Format 6 (with no Fc binding ability), wherein both lyse CD19 positive (antigen of interest) Daudi target tumor cells, the latter disclosed as being through NKp46 activation.  Figure 10 of the instant application shows NKp46-1 in Format 5 (having Fc binding ability) or in Format 6 (not having Fc binding ability, wherein both lyse Daudi tumor target cells.  NKp46-1 and NKp46-3 bind to different epitopes on NKp46.  Note that  instant base claim 105 recites “wherein lysis of target cells is mediated by NKp46-signaling”).  In addition, a reference made of record in the said parent application (i.e., Gauthier, Cell, 6/2019, 177: 1701-1713) and also made of record herein, teaches an additional 200 anti-NKp46 antibodies (murine), 109 of which were cloned and characterized, 17 of which were studied in competition assays (11 of which are distinct from those antibodies with VH/VL recited in instant claim 132), and teaches that these antibodies bind to distinct epitopes or overlapping epitopes (on domain 1 or domain 2 of NKp46), depending on the antibodies under consideration (e.g., Figure S2D).  Said reference concludes that 14 anti-NKp46 mAbs binding to different parts of the NKp46-ECD with different affinities were generated that activate NKp46 in the context of a trispecific or dispecific antigen binding construct.

7.  With regard to CD137-signaling recited in instant dependent claim 115 at part “vii” and the limitation “it elicits the expression of CD137 on the surface of NKp46+ CD16+ NK cells” at part “xxxxiii”), both the instant specification and the Gauthier et al 2019 reference cited above indicate general activation of NK cells (i.e., CD107 and CD69 upregulation (e.g., instant specification on page 67 at lines 7-8).  In addition, evidentiary reference Lin et al (Blood, 2008, 12(3): 699-707) made of record by the Examiner teaches that the functional ability of increasing the expression of CD137 on the surface of NK cells in any subject is not strictly corelated to the presence of a dimeric Fc domain polypeptide that binds to CD16A, but is also dependent upon the presence of N-glycan oligosaccharides covalently  attached at asparagine 297 of the Fc heavy chain.  Said reference further teaches that aglycosylated Fc fragments are unable to efficiently bind FcgRIII (CD16A), while Fc fragments with low fucose  content at Asn297 have enhanced binding affinity.  A representative number of these species are well known in the art.  

8.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

9.  Claim 106 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  

Due to the recitation of “recombinant cell” in the alternative to “isolated”, the said recombinant cell is not “isolated” and therefore the claim reads upon a recombinant cell in a human organism and the human organism itself.

10.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.  Claims 105-107, 111-113,115-119, 121-123, 128, 130, 131, 133 and 134 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

Applicant has broadly claimed:
a nucleic acid or nucleic acids which separately or in combination when introduced into a desired cell encode for a mutlispecific antigen binding protein comprising a first ABD, a second ABD, and a CD16A binding polypeptide, wherein one of the first or second ABDs binds to a human NKp46 polypeptide and the other binds an antigen of interest, and the multispecific protein is capable of directing an NKp46-expressing NK cell to lyse a target cell expressing the antigen of interest, wherein said lysis of the target cell is mediated by NKp46-signaling, or a vector or vectors containing the foregoing nucleic acid or nucleic acids (instant base claim 105),  
an isolated or recombinant cell comprising said nucleic acid or nucleic acids (claim 106), 
	wherein the multispecific binding protein competes for binding to a NKp46 polypeptide with at least one of NKp46-1, -2, -3,-4 and -6 (part “(xxxxi)” of claim 115),
wherein the multispecific binding protein has decreased binding to a mutant NKp46 polypeptide (part “(xxxxii)” of claim 115), or 
the multispecific polypeptide when immobilized on a surface binds to soluble human CD16 with a Kd for monovalent binding that is no more than 2000 nM, 1300 nM or 1100 nM when determined by surface plasmon resonance using BIACORE (part “(xxxv)” of claim 115), or the multispecific polypeptide that binds to a human Fc receptor with a KD for monovalent binding, as assessed by surface plasmon resonance, that is substantially equivalent or less than” [the] “KD for monovalent binding of a full length wild type human IgG1 antibody” recited at part “(xxxiv)” of claim 115, 
wherein the multispecific binding protein is capable of binding to both human FcRn and CD16A (claim 116) (and parts “(i)” and “(xxxx)” of claim 115 due to the recitation at “(xxxxiv)” of “any combination of the foregoing”, 
a method of producing a multispecific antigen binding protein comprising culturing a cell according to claim 106 (comprising the said nucleic acid or nucleic acids), and including the limitations of the dependent claims, or
wherein the antigen binding domain that binds NKp46 binds to the D1 domain of the NKp46 polypeptide (claim 130), or 
wherein the multispecific binding protein that comprises an ABD that binds NKp46 binds to the region of the NKp46 polypeptide intervening the D1 and D2 domains, and including limitations recited in the dependent claims.   

The specification does not disclose a representative number of species the multispecific antigen binding protein, and hence does not disclose the encoding nucleic acid molecule(s) thereof, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.
	
The instant specification discloses a broad definition for NKp46 protein or polypeptide that encompasses naturally occurring NKp46 proteins as well as variants and subsequences thereof:

The specification discloses that a “”NKp46” refers to a protein or polypeptide encoded by the NCR1 gene or by a cDNA prepared from such a gene.  Any naturally occurring isoform, allele, ortholog or variant is encompassed by the term NKp46 polypeptide (e.g., an NKp46 polypeptide 90%, 95%, 98% or 99% identical to SEQ ID NO: 1, or a contiguous sequence of at least 20, 30, 50, 100 or 200 amino acid residues thereof.”   Page at lines 20-24.  The specification further discloses the 304 amino acid residue sequence of human NKp46 isoform a is depicted in SEQ ID NO: 1, corresponding to NCBI accession number NP_0004820 (page 31 at lines 24-33).

The specification further discloses that an NKp46 protein is one that possesses the functional property of being able to transmit an activating signal (e.g., page 3 at lines 15-20).  

The specification does not disclose a representative number of species of variants or subsequences of human NKp46 proteins that possess the functional property of being transmitting an activating signal when bound by an ABD, nor a structure/function relationship.  Nor does the specification disclose a representative number of species of multispecific binding protein that possesses the functional property of decreased binding to a mutant NKp46 polypeptide, nor a structure/function relationship.

With regard to competing antibodies, the specification discloses that:

“When an antibody or polypeptide is said to “compete with” a particular monoclonal antibody (e.g., NKp46-1, -2, -4, -6 or -9 in the context of an anti-NKp46 mono- or bi-specific antibody), it means that the antibody or polypeptide competes with the monoclonal antibody in a binding assay using either recombinant target, (e.g., NKp46) molecules or surface expressed target (e.g., NKp46) molecules” page 27 at lines 14-18. 

However, the specification does not disclose a representative number of species of competing antibodies (or their antigen binding domains, ABDs), nor is the correlation of the structure of the antibody or polypeptide with the functional property of competing (i.e., blocking the ability of another antibody to bind to the relevant antigen) known until one of skill in the art employs a method of discovery to determine the structure of such competing antibodies or ABDs thereof.  One of skill in the art was aware that the structure of the antigen (i.e., the epitope or overlapping epitope on NKp46 that is bound by an particular anti-NKp46 antibody) does not determine the structure of the antibody,  and that the genus of antibodies that bind to an epitope or overlapping epitopes of a same antigen (i.e., antibodies that compete bind to the same or overlapping epitopes or spatially closely configured epitopes of an antigen) is large and structurally diverse. For example:

Khan and Salunke (J. Immunol, 2014, 192: 5398-5405) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the said antibodies possessing entirely different CDR sequences.  Said reference teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability.  Said reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs.  Said reference further teaches “It has been shown that both the framework region and the CDRs have a considerable amount of inherent conformational plasticity…Therefore, it is not surprising that distinct germline Abs recognize the same epitope by rearranging the CDR conformations.  This may well have implications of Ag specificity beyond the naïve BCR repertoire, because Kaji et al….have shown in a recent report that the B cell memory can contain both germline-encoded and somatically mutated BCRs.” (See entire reference).

With regard to the functional subgenus of multispecific binding protein that has decreased binding to a mutant NKp46 polypeptide, the specification discloses three species of ABD that bind to mutant NKp46 isoform polypeptide based on the non-mutant human NKp46 polypeptide consisting of the sequence of SEQ ID NO: 1.  Note that the claim does not recite SEQ ID NO: 1, and thus, the non-mutant polypeptide that is the background for the mutant polypeptide may be any human NKp46 polypeptide, including the SEQ ID NO: 1 polypeptide (a  broad and structurally diverse genus that comprises variants or subsequences).  The mutant NKp46 polypeptide recited in claim 115 at part “xxxxii” is any mutant NKp46 polypeptide (and that includes variants or subsequences of any human non-mutated  NKp46 polypeptide), and although the positions at which the mutations are specified, the actual mutations are not.  

The specification discloses that five mutant NKp46 polypeptides were made, each one comprising a substitution at only two or three residues; for example, mutant 19 had I135 as well as S136 substituted with “A”, and in fact most of the polypeptides comprised a substitution with “A” (see section “B”).  The specification discloses that antibody NKp46-1 had decreased binding to mutant 2 (having a mutation at residues K41, E42 and E119) (numbering according to SEQ ID NO: 1).  Similarly, NKp46-1 also had decreased binding to the supplementary mutant Supp7 (having a mutation at residues Y121 and Y194).  Antibody NKp46-3 had decreased binding to mutant 19 (having a mutation at residues I135 and S136).  Similarly, NKp46-1 also had decreased binding to the supplementary mutant Supp 8 (having a mutation at residues P132 and E133).  Antibody NKp46-4 had decreased binding to mutant 6 (having a mutation at residues R101 and V102).  Similarly, NKp464 also had decreased binding to supplementary mutant Supp6 having a mutation at residues E104 and L105 (see section “E”).  

Thus, the specification does not provide a representative number of species for this said functional subgenus of ABD in the multispecific binding protein.  Given the breadth and structural diversity of the genus and the fact that mutations were examined in the specification based upon one human non-mutant NKp46 polypeptide (SEQ ID NO: 1) and consisted primarily of alanine (“A”) substituent amino acid, the specification does not disclose a structure/function relationship for potential substituent amino acid residues in the context of SEQ ID NO: 1, nor for the larger genus of human NKp46 polypeptides.

With regard to the functional subgenus of multispecific binding protein that possesses the functional properties of binding to both human FcRn and CD16A, the instant specification does not disclose a representative number of species that possess the functional property of binding to both the FcRn and to CD16A (but rather to one or the other).  The instant specification is clear that in some embodiments, the possession of this said functional property is to be determined by experimentation of amino acid modifications that lead to such dual binding specificity.  The specification does not disclose a structure/function relationship that will result in this said dual binding specificity.

The specification discloses that the mutispecific polypeptide may retain FcRn and CD16 binding (page 38 at lines 19-21).  The specification further discloses that Fc moieties with substantial FcRn and CD16A binding can be obtained through use of suitable CH2 and/or CH3 domains (page 39 at lines 31-33).  The specification discloses that in one embodiment, an Fc moiety may be obtained by production of the polypeptide in a host cell or by a process  that yields N297-linked glycosylation, e.g., a mammalian cell or in another embodiment the Fc moiety comprises one or more amino acid modifications e.g., in the CH2 domain that increases binding to CD16 OR CD16A (sentence spanning pages 38-39).  “In certain embodiments herein where binding to CD16A is desired, a CH2 and/or CH3 domain (or Fc domain comprising same) may be a wild-type domain or may comprise one or more amino acid modifications…which increase binding to human CD16 and optionally another receptor for  such as FcRn” (page 55 at lines 24-27).  The specification discloses examples of modifications that increase binding to human CD16A (i.e., FcRIIIa) or to human FcRn, but does not state that the modified polypeptide binds to both receptors (Table  at page 56). The specification disclose that the hinge region may comprise amino acid modifications that increase binding affinity for CD16 and also for one or more other human Fc receptors (page at lines 21-24).  

With regard to instant claim 131 and the ABD binding to NKp46 region intervening D1 and D2, the specification discloses that the D1/D2 junction is a defined part of the NKp46-1 binding epitope (see page 111 at lines 7-9).  This is only one species of a possible functional subgenus and so does not constitute a representative number of species thereof, and the recitation of binding to the said junction region does not provide a structure/function relationship for the structure of the ABD with the functional property of binding said junction region.  Likewise, the structure/amino acid sequence(s) of the ABD in the multispecific binding protein of claim 130, wherein the antigen binding domain that binds NKp46 binds to the D1 domain of the NKp46 polypeptide, is not known until one of skill in the art employs a method to determine said structure/amino acid sequence(s) (cognate set of CDRs that provide binding interaction with the NKp46 polypeptide), and the specification does not disclose a structure/function relationship therefore.  The specification only discloses one species of antibody, NKp46-4, that binds to NKp46 D1 domain (see page 111 at lines 7-8); this does not constitute a representative number of species therefore.

With regard to the limitation recited in instant claim 115 at part “(xxxv)”, i.e., the multispecific polypeptide when immobilized on a surface binds to soluble human CD16 with a KD for monovalent binding that is no more than 2000 nM, 1300 nM or 1100 nM when determined by surface plasmon resonance using BIACORE, the structure of the Fc portion in the context of the entire multispecific binding protein possessing the functional property of said monovalent binding is cannot be envisioned a priori; each said ABD must be tested as recited in the claim.  The same can be said for the multispecific polypeptide that binds to a human Fc receptor with a KD for monovalent binding, as assessed by surface plasmon resonance, that is substantially equivalent or less than” [the] “KD for monovalent binding of a full length wild type human IgG1 antibody” recited at part “(xxxiv)” of claim 115.
 
Although one of skill in the art could employ methods of discovery to make the product recited in the instant claims:
“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

Therefore, it appears that the instant specification does not adequately disclose the breadth of the multispecific antigen binding protein, and hence does not adequately disclose the breadth of the nucleic acid or nucleic acids encoding them/cells comprising said nucleic acid(s) that are recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such nucleic acid(s) and cells comprising them  at the time the instant application was filed.    

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

12.  Claim 106 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Due to the recitation of “recombinant cell” in the alternative to “isolated” cell in said claim, the claim encompasses a non-isolated recombinant cell and hence a human organism comprising said cell, the said recombinant cell is non-statutory (as is enunciated above at item #8 of this office action), and as such the specification does not disclose a use therefore.  

13.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

14.  Claim 115 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  
     (a) Claim 115 at part “xxxxii” recites particular positions for mutations, and although it recites the non-mutated residues at those positions, without recitation of the non-mutated NKp46 polypeptide against which the mutations are made, the claim is indefinite because it is not clear what is meant.

     (b) Claim 115 recites the trademark or tradename BIACORE at part “xxxv”.  
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe analyzers for measuring interactions of biomolecules as well as computer software for analyzing such interactions, and chemicals for use in biochemistry, accordingly, the identification/description is indefinite.

     (c)  Claim 115 at part “(xxxiii)” is indefinite in the recitation of “it comprises one or more other antigen binding domains which respectively bind to an antigen of interest other than a NKp46 polypeptide wherein such antigen of interest comprises the antigen of interest bound by the first or second ABD or another antigen other than a NKp46 polypeptide” because it is not clear what is meant, i.e., (1) one of the first or second ABDs recited in instant base claim 105 bind to a human NKp467 polypeptide and the other binds to an antigen of interest, and (2) it is not clear how an “antigen of interest  comprises the antigen of interest bound by the first or second ABD or another antigen other than a NKp46 polypeptide.”

     (d)  Claim 115 at part “(xxxv)” is indefinite in the recitation of “the multispecific polypeptide when immobilized on a surface binds to soluble human CD16 with a KD for monovalent binding that is no more than 2000 nM, 1300 nM or 1100 nM when determined by surface plasmon resonance using BIACORE”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 115 recites the broad recitation”2000 nM”, and the claim also recites “1300 nM or 1100 nM” which is the narrower statement(s) of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

15.  (a) For the purpose of prior art rejections, the filing date of instant claims 115-117 is deemed to be the filing date of application 15/190,337, i.e., 6/23/2016, as provisional application 62/271,459 and PCT/EP2015/064063 do not support the claimed limitations of the instant application. 

At a minimum, claim 115 recites CD137-signaling, a receptor polypeptide or fragment thereof that specifically binds to another antigen of interest, spacing between ABDs in particular angstrom lengths, ABD configured to have greater intrachain domain movement compared to ABD comprised in a wild-type IgG1 antibody, does not substantially increase or induce intracellular internalization of the antigen of interest on target cells,  Kd for monovalent binding to human CD16 no more than 2000 nM, 1300 nM or 1100 nM determined by surface plasmon resonance using Biacore, all of which are not supported by PCT/EP2015/064063.  At a minimum, provisional application 62/271,459 does not provide support for monovalent binding to human CD16 no more than 2000 nM, 1300 nM or 1100 nM determined by surface plasmon resonance using Biacore, for an ABD configured to have greater intrachain domain movement compared to ABD comprised in a wild-type IgG1 antibody, for spacing between ABDs in particular angstrom lengths, or for receptor polypeptide or fragment thereof that specifically binds to another antigen of interest.   

Claim 116 recites wherein the multispecific polypeptide is capable of binding to human FcRn and CD16A, while claim 117 (which depends on claim 116) recites that the Fc domain comprises one or more amino acid modifications that increase binding affinity for a human CD16A polypeptide. Claim 115 also recites these limitations due to the recitation at part “(xxxxiv)” of “any combination of the forgoing.  PCT/EP2015/064063 or 62/271,459 only support a subgenus of such multispecific polypeptide that bind to FcRn but also bind to CD16A with reduced binding affinity.  

     (b) For the purpose of prior art rejections, the filing date of instant claims 105-107, 111-113, 118, 119, 121-123, 128 and 130-135 is deemed to be the filing date of PCT/EP2015/064063, i.e., 6/23/2015.

16.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

17.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

18.  Claims 105-107, 111-113, 115 and 130 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by US 7,825,085 (issue date 2010).

US 7,825,085 discloses a host cell (a hybrid hybridoma) and nucleic acids comprised therein that encode a bispecific antibody that is specific for the D1 domain of NKp46 (nucleic acid encoding the 461-G antibody) and specific for a tumor-specific antigen, such as one present on solid or hematological non-solid tumor and a method of making the bispecific antibody, wherein the hybridoma secretes the bispecific antibody, inherently when the hybridoma is in culture.  US 7,825,085 discloses  that the bispecific antibody may be used for selective targeting of NK cells towards tumor cells in order to induce tumor cell-specific lysis (see entire reference, especially column 6 at lines 10-14 and 26-42, column 18 at lines 54-63, column 13 at lines 41-57).  

Although the art reference does not explicitly disclose that the encoded antibody comprises a CD16A polypeptide (i.e, FcRIIIa), the art reference does disclose that the nucleic acid(s) encode a bispecific antibody, i.e., an antibody comprises a constant region (Fc) that comprises FcR binding functionality. Although the art reference does not explicitly disclose that lysis of the target cells is mediated by NKp46-signaling, the art reference does teach that some anti-NKp46 antibodies can signal NK cell lysis through binding to NKp46. Therefore, the claimed nucleic acid(s) and host cell and method of making to be the same as the nucleic acid(s) and host cell and method of making of the prior art absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the product and method of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the product and method of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

19.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.  Claims 105-107, 111-113, 115, 128  and 133 are rejected under 35 U.S.C. 103 as being unpatentable over Germain et al (Prot. Eng. Design Select. 2008, 21(11): 665-672) in view of Vyas et al (Trends Molec. Med. 2/2014, 20(2): 72-82).  

Claim Interpretation:  The claims read upon a nucleic acid molecule or molecules encoding a bispecific antibody having an Fc region or domains sufficient for CD16A binding.

Germain et al teach redirecting NK cell mediated tumor cell lysis with a construct comprising one chain that comprise an anti-tumor antigen scFv antibody such as against anti-CEA or anti-Her2 (i.e., an scFv is an antigen binding domain or ABD comprising a VH and VL domain separated by a linker, wherein Her2 is expressed by human breast carcinoma cells), wherein the scFv is fused to human IgG1 Fc including the hinge, and further comprises another chain that comprises H60 (i.e., a murine ligand of NK cell activating receptor NKG2D) fused to human IgG1 Fc including the hinge.  Germain et al teach that this construct coats the tumor cell surface with ligands that bind to the NK cell that expresses the activating receptor NKG2D by binding to the tumor cell through the cognate scFv ABD.  Germaine et al teach that other NK cell activating receptors (or NCRs) are NKp30, NKp44 and NKp46.  Although Germain et al characterize the construct as a bifunctional reagent, the Fc region was known to bind to the FcRIIIa receptor (i.e., CD16A) (as is enunciated below), providing a third functionality to the construct.  Germain et al further teach that the construct was more efficient at activating Fc receptors and lysing tumor cells than that provided by a monoclonal antibody comprising the same antigen specificity and the human Fc region.  Germain et al teach that their construct has high enough affinity to bind to and activate NK cells when coated on tumor cells in correlation with the expression of the cognate tumor associated antigen, but not sufficiently high to induce a dramatic NK cell activation in the whole blood circulation.  Germain et al teach that likewise, anti-tumor cell Fab-HLA-A2/influenza peptide conjugates coated onto tumor cells can efficiently activate CTL only when oligomerized on the surface of tumor cells.  Germain et al teach that bispecific antibodies and bifunctional molecules have been exploited in cancer immunotherapy, notably in order to favor the recruitment and/or activation of effector cells to the tumoral site by using agonist antibodies against activating receptors expressed on cytotoxic cells.  Germain et al teach that bispecific antibodies and bifunctional molecules have been largely exploited in cancer immunotherapy, notably in order to favor the recruitment and/or activation of effector cells to the tumoral site, by immune-targeted cytokines or agonist antibodies against activating receptors expressed on cytotoxic cells due to antibody structures specific for tumor associated antigens (TAAs).  Germain et al teach humanized antibodies for therapy in humans (see entire reference, especially Figure 1, Figure 5 legend, discussion paragraph2, last two paragraphs, and abstract).  

Germain et al do not teach wherein the construct comprises an anti-NKp6 ABD portion.

Vyas et al teach immune-ligands such as those taught by Germain et al above and immune ligands that have the same general structure (especially page 78 at column 1, last 7 lines of the first full paragraph).  Vyas et al teach an immune construct having an immune-receptor-specific scFv portion  and an scFv specific for a tumor antigen, wherein the scFv specific for the tumor antigen binds to a tumor cell expressing said tumor antigen and wherein the immune-receptor-specific scFv recruits and activated immune cells (especially Figure 1B in Box 1).  Vyas et al teach that NCRs such as NKp46 are target structures on NK cells and that the ability of NK cells to mediate tumor cell killing correlates with NCR expression, further validating the role of NCRs in cancer targeting.  Vyas et al teach that NK cells express only the activating receptor FcRIIIa (CD16A) amongst the FcRs, and represent the main effector cells mediating ADCC through the release of granzyme and perforin to kill the tumor target cells.  Vyas et al teach that the clinical success of several FDA-approved mAbs such as rituximab (i.e., anti-CD30 with a human Fc region) is partly attributed to NK cell mediated ADCC through FcRIIIa (CD16A) receptor (especially first paragraph on page 76 at column 2) and that synergistic activation of NK cells through activation of two different receptors (in this instance the FcRIIIa and NKp46) is advantageous in killing tumor cells. Vyas et al teach that activating NK cells is also advantageous in that they prime adaptive immunity (e.g., CTLs) indirectly.  Vyas et al teach Fab fragments.  Vyas et al teach that recombinant DNA technology can be used to make these constructs . Vyas et al teach that breast cancer cells may express Her2, while the hematological cancers CLL and NHL express CD20.  Vyas et al teach the therapeutic mAb rituximab (anti-CD20) (see entire reference).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have made a nucleic acid construct or constructs encoding an scFv specific for any NCR such as the activating NK cell receptor NKp46 (i.e., to have used an anti-NKp46 scFv ligand for the activating NK cell receptor NKp46) in place of the murine H60 ligand for a murine NCR NKG2D activating receptor) in the construct of Germain et al along with any suitable human Fc region that binds to human CD16A (FcRIIIa), and that further comprises an anti-CD20 scFv or Fab instead of the anti-Her 2 scFv in the construct taught by Germain et al, and to have produced the construct by making and culturing a cell comprising said nucleic acid or nucleic acids.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have made knob-in-hole versions of the complementary Fc chains as in the primary art reference, or to have made conventional Fc versions of the complementary chains as taught by the secondary art reference. 

One of ordinary skill in the art would have been motivated to do this in order to encode and to make a construct that could be used to investigate the treatment of CD20 positive human hematological cancers.  

One of ordinary skill in the art would have had a reasonable expectation of success in doing so because constructs having anti-CD20 specificity in the context of an antibody comprising an Fc region that can bind to CD16A had been previously demonstrated and the primary as well as the secondary art reference teaches the advantages of bridging immune effector cells and tumor cells.

In addition one of ordinary skill in the art would have been motivated to do this because both art references teach that NKp46 is also an activating receptor on NK cells.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KRS International Co. V. Telefex Inc 82 USPQ2d 1385).

As Vyas et al also teach that the HER2+ tumors can be targeted by anti-her 2 antibodies in trifunctional constructs, it would also have been prima facie obvious before the filing date of the claimed invention to have retained an scFv or to have made a Fab portion specific for Her 2 (with the remaining portions being Fc that binds to CD16A, including hinge region, and anti-NKp46 scFv or Fab, as enunciated above.)

One of ordinary skill in the art would have been motivated to do this in order to encode and to make a construct that could be used to investigate the treatment of human Her2+ solid tumors.

Instant claim 115 is included in this rejection because the encoded construct comprises an Fc polypeptide capable of binding human CD16A (part “i”), the ABD that binds the tumor antigen of interest comprises a monovalent antibody fragment (part “xi”), the NK cell specific ABD taught by Vyas et al comprises an scFv (parts “xviii”, “xxiv”, “”xxvii”, “xxviii”, “xxix”, “xxxi”, and “xxxiii”), the construct comprises a dimeric Fc domain (part “xx”).  Instant claim 133 is included in this rejection because although the art references do not explicitly teach that the cell surface antigen of interest is capable of undergoing intracellular internalization when bound by a full-length IgG1 antibody or that the multispecific protein does not substantially increase or induce intracellular internalization of the antigen of interest on the target cells, product appears to be the same as the product of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the product of the claimed invention to those of the prior art, the burden is on Applicant to show a distinction between the method of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

21.  Claims 105-107, 111-113, 115, 128  and 133 are rejected under 35 U.S.C. 103 as being unpatentable over Germain et al (Prot. Eng. Design Select. 2008, 21(11): 665-672) in view of Vyas et al (Trends Molec. Med. 2/2014, 20(2): 72-82), and  US 9,539,251.

Claim Interpretation:  The claims read upon a nucleic acid molecule or molecules encoding a bispecific antibody having an Fc region or domains sufficient for CD16A binding.

The teachings and combination of Germain et al in view of Vyas et al have been enunciated above and will not be repeated herein, hereafter referred to as the combined references.  

These combined references do not teach wherein the anti-CD20 scFv comprises the VH and VL of the antibody GA101 (Applicant’s elected species of antibody).

However, US 9,539, 251 discloses a therapeutic anti-CD20 antibody GA101 that is used for treatment of CD20 expressing tumor cells, whereby the antibody has increased ADCC activity.  US 9,539, 251 discloses the VH and VL sequences of this antibody as well as the CDR sequences thereof, and the full length heavy and light chain sequences thereof (see entire reference, especially summary of the invention, claims 8-14).

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used the encoding nucleic acid molecule(s) for the VH and VL as well as the Fc region of the GA101 antibody disclosed by US 9,539, 251 as the nucleic acid molecules/host cell thereof the combined references and to have produced the construct.

One of ordinary skill in the art would have been motivated to do this in order to encode and to make a construct that could be used to investigate the treatment of CD20 positive human cancers, particularly in light of the disclosure of ‘251 that the antibody has increased ADCC activity.  

One of ordinary skill in the art would have had a reasonable expectation of success in doing so because constructs having anti-CD20 specificity in the context of an antibody comprising an Fc region that can bind to CD16A had been previously demonstrated and the primary art reference teaches the advantages of bridging immune effector cells and tumor cells.

In addition one of ordinary skill in the art would have been motivated to do this because both art primary and secondary references teach that NKp46 is also an activating receptor on NK cells, while ‘251 teaches the amino acid sequences of the heavy and light chains of the GA101 antibody and relevant portions thereof.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KRS International Co. V. Telefex Inc 82 USPQ2d 1385).

Instant claim 115 is included in this rejection because the encoded construct comprises an Fc polypeptide capable of binding human CD16A (part “i”), the ABD that binds the tumor antigen of interest comprises a monovalent antibody fragment (part “xi”), the NK cell specific ABD taught by Vyas et al comprises an scFv (parts “xviii”, “xxiv”, “”xxvii”, “xxviii”, “xxix”, “xxxi”, and “xxxiii”), the construct comprises a dimeric Fc domain (part “xx”).  Instant claim 133 is included in this rejection because although the art references do not explicitly teach that the cell surface antigen of interest is capable of undergoing intracellular internalization when bound by a full-length IgG1 antibody or that the multispecific protein does not substantially increase or induce intracellular internalization of the antigen of interest on the target cells, product appears to be the same as the product of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the product of the claimed invention to those of the prior art, the burden is on Applicant to show a distinction between the method of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

22.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

23.  Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.

We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the 16/173,114 case that issued as US Patent No. 11,267,897 as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  	
The claims of ‘897 are drawn to a multispecific antigen binding protein that promotes the specific lysis of target cells expressing an antigen of interest, which antigen is specifically bound by a therapeutic antibody or antigen-binding fragment thereof, wherein the said protein comprises a first ABD that monovalently binds to human NKp46 polypeptide having the sequence set forth in SEQ ID NO: 1, a second ABD comprising a therapeutic antibody or antigen-binding fragment thereof that binds to the antigen of interest expressed by the target cells and a CD16A binding polypeptide.

Claims 105-107, 111-113, 115, 119, 121, 128, 131 and 132 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,267,897. Although the claims at issue are not identical, they are not patentably distinct from each other because the multispecific antigen binding protein of the claims of ‘897 are species of the protein encoded by the claimed nucleic acid molecule(s) recited in the instant claims, and it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have made the encoding nucleic acid sequence(s) for the multispecific antigen binding protein of the claims of  ‘897, to have placed them in an isolated recombinant cell and to have cultured said cell to produce the said protein.

Instant claim 113 is included in this rejection because it would have been prima facie obvious to have also made a nucleic acid molecule(s) encoding a multispecific antigen binding protein that comprises an ABD specific for an antigen of interest expressed on a solid tumor, for example the Her2 tumor associated antigen on breast cancer cells that is taught by Germain et al (Prot. Eng. Design Select. 2008, 21(11): 665-672) cited above in this office action, wherein the bispecific engager can activate NK cells as is also taught by Germain et al.  One of ordinary skill in the art would have been motivated to do this in order to make a nucleic acid construct, transduce it into a recombinant isolated cell, and culture the cell in order to produce a multispecific antigen binding protein in order to investigate treatment of a solid tumor and with a reasonable expectation of success, particularly in light of the teaching of Germain et al. Instant claim 132 is included in this rejection because the VH/VL containing multispecific antigen binding protein of claim 11 of ‘897 is a species of protein comprising the same CDRs as are recited in instant claim 132.  Instant claim 131 is included in this rejection because the specification of ‘897 evidences that for example, the D1/D2 junction is a defined part of the NKp46-1 binding epitope (see column 91 at lines 59-62).  

24.  Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.

We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the 16/066,688 case that issued as US Patent No. 11,001,629 as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  	
Claims 105-107, 111-113, 115, 131 and 132 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,001,629 in view of Germain et al (Prot. Eng. Design Select. 2008, 21(11): 665-672) and Vyas et al (Trends Molec. Med. 2/2014, 20(2): 72-82).  

The claims of ‘629 are drawn to a protein or polypeptide comprising an ABD that binds to a human NKp46 polypeptide and the ABD comprises a VH and VL, including on a single polypeptide chain fused via a peptide linker (i.e., an scFv), and including wherein the polypeptide is a full length IgG antibody or fragment thereof, and the VH and VL are from the NKp46-1, -2, -3, 4, 6 or -9 antibodies (the same as recited in instant dependent claim 132).

The claims of ‘629 do not recite that the protein or polypeptide comprising the said ABD also comprises a second ABD that binds to an antigen of interest on a hematological tumor or a solid tumor, nor a nucleic acid molecule(s) encoding them, an isolated recombinant cell comprising the said nucleic acid molecule(s) and a method of culturing said cell in order to produce the construct.  

The teachings of and combination of Germain et al and Vyas et al have been enunciated above in this office action and will not be repeated in detail herein, except to state that they both teach that constructs comprising scFv specific for an activating receptor on an NK cell (such as NKp46) and further comprising an scFv specific for an antigen of interest on a hematological or solid tumor are useful in bridging the tumor cell and the NK cell and activating the NK cell through the activating receptor for tumor cell lysis, wherein some of the constructs comprise Fc regions capable of binding to CD16A.  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have made a nucleic acid molecule(s) encoding a multispecific antigen binding protein comprising the anti-human NKp46 ABD of the claims of ‘629, a CD16a binding Fc region, and an ABD specific for the tumor antigen of interest, to have comprised it in a cell, and to have cultured the cell.

One of ordinary skill in the art would have been motivated to do this in order to make a construct for investigation of treating tumors.

Instant claim 131 is included in this rejection because the instant specification evidences that for example, the D1/D2 junction is a defined part of the NKp46-1 binding epitope (see page 111 at lines 7-9).  

25.  Claims 105-107, 111-113, 115, 131 and 132 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,519,234 in view of Germain et al (Prot. Eng. Design Select. 2008, 21(11): 665-672) and Vyas et al (Trends Molec. Med. 2/2014, 20(2): 72-82).  

Claim 12 of ‘234 is drawn to a recombinant nucleic acid encoding an antibody or antigen-binding antibody fragment that specifically binds to NK46, the antibody comprising the same VH and VL regions as those recited in instant dependent claim 132, i.e., the VH and VL are from the NKp46-1, -2, -3, 4, 6 or -9 antibodies (the same as recited in instant dependent claim 132).

Claims 1-9 of ‘234 are drawn to a recombinant monoclonal antibody or antigen-binding antibody fragment that specifically binds to NK46, the antibody comprising the same VH and VL regions as those recited in instant dependent claim 132, i.e., the VH and VL are from the NKp46-1, -2, -3, 4, 6 or -9 antibodies (the same as recited in instant dependent claim 132).

Claims 10 and 11 of ‘234 is drawn to a multispecific protein (claim 10) or a bispecific protein (claim 11) comprising any one of the antibody fragments of claim 1.
With regard to claims 1-11 of ‘234:

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.

We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the 15/321,650 case that issued as US Patent No. 10,519,234 as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  	
The claims of ‘234 do not recite that the nucleic acid molecule encodes besides the antibody/fragment thereof that specifically binds to NKp46, a second ABD that binds to an antigen of interest on a hematological or solid tumor, nor an isolated recombinant cell comprising the said nucleic acid molecule(s) and a method of culturing said cell in order to produce the construct.  

However, claims 10 and 11 of ‘234 do recite a multispecific protein or bispecific protein comprising the encoded antibody fragments (i.e., the recited VH/VL).  

The teachings of and combination of Germain et al and Vyas et al have been enunciated above in this office action and will not be repeated in detail herein, except to state that they both teach that constructs comprising scFv specific for an activating receptor on an NK cell (such as NKp46) and further comprising an scFv specific for an antigen of interest on a hematological or solid tumor are useful in bridging the tumor cell and the NK cell and activating the NK cell through the activating receptor for tumor cell lysis, wherein some of the constructs comprise Fc regions capable of binding to CD16A.  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have made a nucleic acid molecule(s) encoding a multispecific antigen binding protein comprising the anti-human NKp46 ABD of the claims of ‘234, a CD16A binding Fc, and an ABD specific for the tumor antigen of interest, to have comprised it in a cell, and to have cultured the cell.

One of ordinary skill in the art would have been motivated to do this in order to make a construct for investigation of treating tumors.

Instant claim 131 is included in this rejection because the instant specification evidences that for example, the D1/D2 junction is a defined part of the NKp46-1 binding epitope (see page 111 at lines 7-9).  

26.  Claims 105-107, 111-113, 115, 118, 119, 121-123 and 128 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1-45 copending Application No. 16/765,486.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 38 of ‘486 is drawn to a nucleic acid or nucleic acids encoding a protein of any one of the above claims, claim 39of ‘486 is drawn to a recombinant host cell thereof, while claims 29- 36 and 40 of ‘486 are drawn to a multispecific antigen binding protein/pharmaceutical composition thereof comprising a first ABD that binds to a human NKp46 receptor, a second ABS that binds to a first pre-determined tumor antigen of interest, a third ABD that binds to a different tumor antigen, wherein both tumor antigens are co-expressed at the surface of a tumor cell to be eliminated, and a CD16A binding polypeptide, including an Fc polypeptide or portion thereof capable of binding human CD16A, and that is interposed between the first  ABD and the second and third ABDs, wherein the protein is capable of directing an NKp46R expressing cell to lyse a target cell co-expressing the first and second tumor antigens, wherein said lysis is mediated by said activating receptor (i.e., NKp46R) signaling.  

With regard to the non-nucleic acid reciting claims of ‘486:  

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.

We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the 16/765,486 case that as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth with regard to the non-nucleic acid reciting claims thereof.  	
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have encoded the protein of claims 1-37 of ‘486 or the protein used in the method of claims 41-43.  One of ordinary skill in the art would have been motivated to do this in order to make a composition for producing more of the protein, and with a reasonable expectation of success, as methods for encoding proteins were well known to one of ordinary skill in the art well before the filing date of the claimed invention.

With regard to the method of making recited in claim 44 or the method for identifying or evaluating a polypeptide recited in claim 45 of ‘486, the encoding nucleic acid used in the claimed methods anticipates the claimed nucleic acid as the nucleic acid used in  these said claims of ‘486 is the nucleic acid recited in claim 28 of ‘486. In addition, the method recited in claim 44 of ‘486 expresses said nucleic acid(s) in a host cell (similar to the host cell of instant claim 106) and cultures said host cell to make the protein (similar to the method of instant claim 107).

Instant claims 112 and 113 are included in this rejection because hematological or solid tumor antigens are obvious variants of tumor antigens of interest.  

Note that one of skill in the art recognized that a hinge region follows the CH1 region that separates it from an adjacent CH2 of the Fc domain, for example in IgG antibodies; this is relevant to the inclusion of the instant claims that recite a hinge region.

Also note that instant base claim 105 recites that the nucleic acid(s) encode a multispecific antigen binding protein “comprising” the recited components, the open transitional phrase “comprising” opening the claim to encompass other portions or ingredients.

Claims 105-107, 111-113, 115, 118, 119, 121-123 and 128 are directed to an invention not patentably distinct from claims 1-45 of commonly assigned 16/765,486, as enunciated above. 

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 16/765,486, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

27.  Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.

We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the 16/677,709 case that as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth with regard to the non-nucleic acid reciting claims thereof.  	
Claims 105-107, 111-113, 115, 118, 119, 121-123, 128, 132, 134 and 135 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1 and 58-74 copending Application No. 16/677,709 in view of Germain et al (Prot. Eng. Design Select. 2008, 21(11): 665-672) and Vyas et al (Trends Molec. Med. 2/2014, 20(2): 72-82).  

Claims 1, 59 and 60 of ‘709 are drawn to an isolated multispecific protein comprising a first ABD and a second ABD, wherein one of the ABS binds to a human NKp46 polypeptide and the other binds to an antigen of interest, wherein the protein binds the NKp46 polypeptide monovalently and wherein the protein is capable of directing an NKP46-expressing NK cell to lyase a target cell that expresses the antigen of interest. The ABD that binds human NKp46 in the protein of claim 59 of ‘709 comprises human framework residues, and claim 60 is drawn to a pharmaceutical composition comprising the protein of claim 1 of ‘709.

Claim 58 of ‘709 is drawn to an isolated monoclonal antibody (mAb) or antibody fragment that specifically binds NKp46 comprising the same CDRs as are recited in instant dependent claim 132.  

Claims 61-74 are drawn to a method of treating a disease in a subject by administering the polypeptide, to a method of making a heterodimeric protein according to claim 53 (which is a canceled claim), a method for identifying or evaluating a polypeptide, wherein the latter two methods recite a nucleic acid encoding a polypeptide according to claim 1 and the method of making comprises expressing nucleic acid(s) in a host cell to produce the protein.  

The recited polypeptide (product or method of administering) or nucleic acid(s) (method of making protein or identifying/evaluating protein does not comprise a portion that can bind to CD16A.

The teachings of and combination of Germain et al and Vyas et al have been enunciated above in this office action and will not be repeated in detail herein, except to state that they both teach that constructs comprising scFv specific for an activating receptor on an NK cell (such as NKp46) and further comprising an scFv specific for an antigen of interest on a hematological or solid tumor are useful in bridging the tumor cell and the NK cell and activating the NK cell through the activating receptor for tumor cell lysis, wherein some of the constructs comprise Fc regions capable of binding to CD16A.  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have made a nucleic acid molecule(s) encoding a multispecific antigen binding protein comprising the anti-human NKp46 ABD of and an ABD specific an antigen of interest of the claims of ‘709, to have added a CD16A binding portion and to have used a hematological or solid tumor antigen of interest as the ABD specificity as per the teachings of Germain et al and Vyas et al, and to have comprised it in a cell, and to have cultured the cell.

One of ordinary skill in the art would have been motivated to do this in order to make a construct for investigation of treating tumors.

Instant claim 131 is included in this rejection because the instant specification evidences that for example, the D1/D2 junction is a defined part of the NKp46-1 binding epitope (see page 111 at lines 7-9).  Instant claim 135 is included in this rejection because the recited CDRs are the CDRs of NKp46-1 that comprise the VH and VL consisting of SEQ ID NO: 3 and SEQ ID NO: 4, respectively (see Table A of the instant specification).  

28.  Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.

We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the 17/566,142 case that as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
Claims 105-107, 111, 112, 115, 118, 119, 121-123, 128, 131, 132, 134 and 135 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1-13, 19 and 31-36 of  copending Application No.  17/566,142 as evidenced by Testa et al (Biomarker Research, 2014, 2: 4, pages 1-11).  Although the claims at issue are not identical, they are not patentably distinct from each other because the binding protein recited in the claims of ‘142 are a species of the encoded mutlispecific binding protein recited in the instant claims (see below), and it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have made a nucleic acid(s) encoding the binding protein recited in the claims of ‘142, to have comprised it in an isolated recombinant cell, and to have cultured the cell  to produce the binding protein.  One of ordinary skill in the art would have been motivated to do this in order to encode and make the binding protein.

The claims of ‘142 are drawn to a binding protein comprising an anti-human CD123 binding ABD, a second ABD that binds specifically to human NKp46, and an Fc comprising region that binds to a human CD16A (FcRIII) polypeptide, including wherein at least two polypeptide chains thereof are linked by at least one disulfide bridge between the hinge and CH1.  The CDRs of the anti-human NKp46 ABD are the same as are present in the instantly recited NK-46-1 through NKp46-6 and NKp46-9 antibodies recited in instant claim 132 (see Table A of the instant specification). 

SEQ ID NO: in claim 1 of ‘486 	corresponding SEQ ID NO: in instant specification at Table A

13, 14, 15				15, 18, 21  
16, 17, 18				31, 34, 36
19, 20, 21				46, 49, 51
22, 23, 24				60, 63, 65
27, 28, 29				24, 27, 28
30, 31, 32				39, 42, 43
33, 34, 35				54, 57, 58
36, 37, 38				68, 70, 71

Evidentiary reference Testa et al teaches that CD123 is overexpressed in many hematologic malignancies including BPDCNs, AMLs, B-ALLs, and hairy cell leukemia (see entire reference, especially first paragraph of conclusions section).  (One of the ABDs of ‘486 is specific for anti-human CD123, and hematologic cancer is recited in instant dependent claim 112).  

Instant claim 131 is included in this rejection because the instant specification evidences that for example, the D1/D2 junction is a defined part of the NKp46-1 binding epitope (see page 111 at lines 7-9).  
 
29.  Claim 105 is objected to because of the following informality:  

There should be a comma after “lysis of the target cell is mediated by NKp46-signaling” and “or a vector or vectors containing” at the second to last line.

Appropriate correction is required.

30.  Claim 115 is objected to because of the following informalities:

Claim 115 recites portions that are not grammatically correct in the context of the claim preamble “wherein the multispecific antigen binding protein:”  

“(xi) the ABD comprised therein…”
“(xx)” it comprises a dimeric Fc domain;”
“(xxi) either or both of the NKp46 ABD and the ABD which binds…”
“(xxii)” it comprises…”
“(xxiii)” it comprises…”
“(xxiv) the antigen binding domain that binds to…”
“(xxviii) it comprises…”
“(xxix)” the ABD which binds to …”
“(xxxi) the ABD which bind to…”
“(xxxii) it comprises…”
“(xxxiii) it comprises…”
“(xxxiv) the multispecific polypeptide binds to…”
“(xxxv) the multispecific polypeptide when immobilized binds to…”
“(xxxviii) the multispecific protein…”
“(xxxx) the multispecific protein…”
“(xxxxi) the multispecific protein…”
“(xxxxii) the multispecific protein…”
“(xxxxiii)” it elicits…”

In the interest of compact prosecution, Applicant is requested to review the claim for other such instances pertaining to the non-elected species. 


31.  Claim 135 is objected to because of the following informality:  
The claim contains a typographical error, i.e., “NKp36” that should be ‘NKp46’.

Appropriate correction is required.

32.  No claim is allowed.

33.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644